Citation Nr: 0733576	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from July 1976 to January 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to TDIU.  

In May 2007, the veteran was afforded a hearing before Mary 
Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
bilateral flatfoot, rated as 50 percent disabling; arthritis, 
left knee, with synovitis, rated as 20 percent disabling; 
arthritis, right knee, with synovitis, rated as 20 percent 
disabling; and his combined disability evaluation is 80 
percent.   

2.  The veteran has one or two years of college education, 
work experience as a security guard, and in computer support, 
and is a certified systems engineer.

3.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
unemployability have not been met.  38 C.F.R. §§  3.102, 
3.159, 3.321, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The veteran asserts that he is entitled to TDIU.  He argues 
that he cannot work due to his service-connected 
disabilities.  During his hearing, he essentially testified 
that he could not perform even sedentary work due to pain, 
and that his pain resulted in impaired concentration, and 
anger issues.  See transcript of veteran's hearing, held in 
May 2007.  The veteran has also submitted a photocopy of his 
state-issued handicapped parking identification placard.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).  

Service connection is currently in effect for: bilateral 
flatfoot, rated as 50 percent disabling; arthritis, left 
knee, with synovitis, rated as 20 percent disabling; and 
arthritis, right knee, with synovitis, rated as 20 percent 
disabling.  His combined disability evaluation is 80 percent.  
Given the foregoing, the minimum schedular criteria for TDIU 
have been met.  See 38 C.F.R. § 4.16(a).  

With regard to the veteran's education and work history, an 
application for TDIU (VA Form 21-8940), received in October 
2004, shows that the veteran reported that he had completed 
four years of high school, and one year of college.  He 
stated that he had worked for two different security 
companies between 1989 and 1999, followed by work in computer 
support for four different employers between 2001 and 2004.  
A November 2003 VA progress note shows that the veteran 
reported that he was working up to 80 hours per week as a 
security consultant.  During his May 2007 hearing, he 
testified that he had two years of college, and that he was a 
certified systems engineer.  

The medical evidence in the claims files includes VA progress 
notes and examination reports.  Overall, the VA progress 
notes show that the veteran received a number of treatments 
for foot and knee pain, with assessments that included 
osteoarthritis of the knees, internal derangement of the 
knee, and chronic knee pain.  A VA X-ray report for the left 
knee, dated in October 2005, notes mild to moderate 
degenerative changes with narrowing of the medial knee joint 
space.  

A VA foot examination report, dated in March 2005, shows that 
the veteran complained of foot, heel, and arch pain, that he 
used orthotics, and that he had pain after walking about half 
a block, or standing ten minutes.  On examination, he had a 
low arch morphology with hyperkeratotic lesions indicative of 
abnormal weightbearing.  A neurological examination was 
intact, although tenderness was noted.  Muscle strength was 
5/5.  X-rays revealed a small plantar calcaneal spur, 
talonavicular narrowing bilaterally, and evidence of pes 
planus.  The examiner stated, "The veteran's condition would 
not preclude the veteran from sedentary work, although 
employment requiring significant standing [for] long periods, 
as well as walking would be unreasonable."  The examiner 
indicated that the veteran could not maintain gainful 
employment in positions that required walking and standing 
for long periods, but that sedentary employment would not be 
impaired.  

A VA joints examination report, dated in March 2005, shows 
that the veteran complained of daily bilateral knee pain, and 
weakness.  He denied flare-ups, or falling.  He stated that 
he could walk about four car lengths with assistance, and 
that he took Tylenol for his symptoms.  He also complained of 
decreased range of motion, and stiffness.  On examination, 
his gait was slow and unaided.  He was morbidly obese.  There 
was 1+ effusion bilaterally, but no evidence of swelling.  
The right knee had flexion to 90 degrees.  The left knee had 
flexion to 60 degrees.  He could not squat or duck walk.  
Strength was 4/5 bilaterally at the quadriceps.  There was no 
weakness, fatigue, or incoordination.  The right knee 
appeared to have a Baker's cyst.  X-rays for the left knee 
were noted to show mild to moderate degenerative changes with 
narrowing of the medial knee joint space, and the right knee 
was noted to have mild degenerative changes.  See also 
accompanying X-ray reports, dated in March 2005.  The 
diagnosis noted that the veteran was precluded from physical 
employment, but not sedentary employment.  

A medical questionnaire completed by Paul Murphy, M.D., 
received in October 2006, shows that Dr. Murphy indicated 
that the veteran had degenerative arthritis of the knee and 
spine, manifested by pain, and that the veteran "cannot 
sustain competitive employment on a full-time, ongoing 
basis."  He further indicated that in an eight-hour workday: 
the veteran could sit for two hours (although he needed to 
"stand then sit"), stand for six hours, and walk for one 
hour; he could frequently lift up to 10 pounds, and carry up 
to five pounds; he could use both extremities for repetitive 
actions; he could occasionally bend and kneel, but could not 
squat or crawl; he had significant and severe pain due to 
degenerative arthritis of the knees and lumbar spine; his 
pain was of such severity to preclude sustained concentration 
and productivity that would be needed for full-time 
employment on an ongoing sustained basis.  

The claims files include a number of lay statements, 
summarized as follows:

A letter from J.F., received in  September 2004 (accompanied 
by an interoffice memo), states that the veteran was hired as 
a part-time manager in 2004, that his weekly hours had been 
reduced from 30 hours per week to 19 hours per week due to 
his disabilities, and that he was asked to resign in July 
2004 due to his reduced hours and "ongoing disability 
problems."  Two letters from J.F., dated in April 2005, as 
well as a letters from S.K., and J.W.M., dated in April 2005, 
show that the authors essentially assert that the veteran was 
observed not to be able to sit for more than a short period 
of time, or attend meetings, due to pain, and that he was 
therefore not fit for sedentary employment.  

The claims files include statements from R.D.M., and R.K., 
both dated in September 2004, who essentially state that they 
have known the veteran for many years, and that he cannot 
work due to his disabilities.  A statement from J.W.M., dated 
in May 2005, asserts that he cannot perform sedentary work.  

A VA Form 21-4192, received in December 2004, indicates that 
the veteran was employed as a security officer between May 
1998 and July 1999.  

Letters from M.C., and C.N., both dated in May 2005, 
essentially assert that the veteran was not hired as a sales 
clerk, or to work in a real estate office, because it was 
apparent that he could not perform the job requirements due 
to his disabilities.  

The Board has determined that the claim must be denied.  The 
Board finds that the opinions in the March 2005 VA 
examination reports are highly probative evidence which shows 
that the veteran is able to perform sedentary employment.  
These opinions both indicate that they are based on a review 
of the veteran's claims files, and show inter alia that the 
veteran had no less than 5/5 foot strength, 4/5 quadriceps 
strength, that the left knee had flexion to 60 degrees, that 
the right knee had flexion to 90 degrees, that there was no 
weakness, fatigue, or incoordination, that his left knee had 
mild to moderate degenerative changes, and that the right 
knee had mild degenerative changes.  The Board points out 
that these opinions are consistent with the opinion in an 
April 2004 VA foot examination report.  In this report, the 
examiner concluded that the veteran could not be employed at 
a position requiring "significant ambulation," but that his 
disabilities "would not impact sedentary employment."  The 
Board finds that these opinions are highly probative because 
they specifically clarified the veteran's employability in 
relation to his service-connected disabilities.   See Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994).

The Board further notes that VA progress notes show that the 
veteran has received a great deal of treatment for 
psychiatric symptoms, to include complaints of impaired 
concentration and memory, low frustration tolerance, 
irritability, and impulsivity, and that he has reported that 
these symptoms have negatively influenced his employability.  
See also transcript of veteran's hearing, held in May 2007 
(noting complaints of being "moody," poor concentration, 
and treatment for "anger issues").  However, service 
connection is not currently in effect for an acquired 
psychiatric disorder, and the disabling effects of his 
psychiatric condition cannot be considered in determining 
whether the veteran is entitled to a TDIU rating.  See 
38 C.F.R. § 4.16.  In this regard, an October 2005 VA 
progress note shows that the veteran stated that he had a job 
for two weeks, doing customer service for a security company, 
"but he ended up in an argument with his boss."  A June 
2005 VA progress note shows that the veteran complained of 
psychiatric symptoms that included anger and irritability, 
and that he reported that, "He has been helping a friend who 
owns a bar."  A December 2005 VA progress notes states, "He 
tried to go back to work.  He worked about three days until 
he got too angry over little things.  He removed himself from 
a stressful situation and he decided not to return to work."  
A May 2006 VA progress note shows the following: the veteran 
reported drinking two cases of beer in one day; he reported 
that he tried to interact with people, doing computer data 
entry; while at work someone had come in to ask him a simple 
question; that he felt physically threatened, and aggressive; 
that he raised his voice and got quite angry, although not 
physically violent; and that "he could not continue at this 
job"; his medications included lithium carbonate and 
trazodone.  An April 2007 VA progress note shows that the 
veteran "admits that he has been getting physically 
aggressive in his last job."  His global assessment of 
functioning scores have ranged between 55 and 65, which 
indicate mild to moderate symptoms.  See Quick Reference to 
the Diagnostic Criteria from DSM IV 47 (American Psychiatric 
Association 1994).  

In reaching this decision, the Board has also considered Dr. 
Murphy's report, as well as notations in August 2004 and 
April 2007 VA progress notes, to the effect that pain in the 
knees, feet, and back, have made him unemployable.  However, 
none of these notations are shown to have been based on a 
review of the veteran's C-file, or any other detailed and 
reliable medical history.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  
Furthermore, they all include the veteran's low back symptoms 
as a basis for their conclusions, and the VA reports indicate 
that he has been found to have chronic back pain, lumbar 
spondylosis, and lumbar arthritis.  See e.g., VA progress 
note, dated in July 2005; October 2005 X-ray report.  
However, service connection is not currently in effect for a 
low back disorder, and the disabling effects of his 
nonservice-connected low back condition (or any other 
nonservice-connected disorder) cannot be considered in 
determining whether the veteran is entitled to a TDIU rating.  
See 38 C.F.R. § 4.16.  

Finally, the Board has considered the lay statements, and 
notes that two of the lay statements discuss symptoms that 
may be related to (nonservice-connected) low back and/or 
psychiatric disorders.  See May 2005 letter from T.O.T. (low 
back symptoms and depression); April 2005 letter from J.F. 
(poor concentration).  Furthermore, although a lay person is 
competent to testify as to observable symptoms, see Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In addition, lay testimony is 
not competent to prove a matter requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
In this case, the Board finds that the medical opinions of 
the aforementioned VA examinations are more probative of the 
issue on appeal.  See Friscia, 7 Vet. App. at 297.

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability 
ratings.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The Board notes that the 
veteran has made arguments to the effect that he has been 
unable to find employment, in part, due to his age, and 
because younger employees will work for less pay.  See 
transcript of veteran's hearing, held in May 2007.  However, 
the sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  Entitlement to TDIU is thus not established.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in October 2004, and June 2005, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the October 2004 letter was sent to the 
veteran prior to the RO's October 2005 decision that is the 
basis for this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal has been obtained and is associated with 
the veteran's claims files.  The veteran has been afforded 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

TDIU is denied.  



______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


